Name: Commission Regulation (EC) NoÃ 566/2006 of 6 April 2006 amending and derogating from Regulation (EC) NoÃ 2014/2005 on licences under the arrangements for importing bananas into the Community in respect of bananas released into free circulation at the common customs tariff rate of duty and amending Regulation (EC) NoÃ 219/2006 opening and providing for the administration of the tariff quota for bananas falling under CN code 08030019 originating in ACP countries for the period 1 March to 31 December 2006
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  trade;  EU finance;  plant product;  international trade
 Date Published: nan

 7.4.2006 EN Official Journal of the European Union L 99/6 COMMISSION REGULATION (EC) No 566/2006 of 6 April 2006 amending and derogating from Regulation (EC) No 2014/2005 on licences under the arrangements for importing bananas into the Community in respect of bananas released into free circulation at the common customs tariff rate of duty and amending Regulation (EC) No 219/2006 opening and providing for the administration of the tariff quota for bananas falling under CN code 0803 00 19 originating in ACP countries for the period 1 March to 31 December 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1964/2005 of 29 November 2005 on the tariff rates for bananas (1), and in particular Article 2 thereof, Whereas: (1) In order to ensure that imports of bananas into the Community are adequately monitored, Article 1(1) of Commission Regulation (EC) No 2014/2005 (2) provides that bananas may be released into free circulation at the common customs tariff rate of duty established by Regulation (EC) No 1964/2005 subject to presentation of an import licence. Article 1(5) of that Regulation fixes the period of validity of such import licences at three months. (2) In order to quickly obtain information on the quantities released for free circulation in the Community, the period of validity of licences should be shortened. To ensure the relevant information relates to the calendar year, the period of validity of licences should not extend beyond 31 December. (3) For the same reasons, and notwithstanding Article 35(4) of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), the period during which operators must supply proof to the competent authority that the licences have been used should be shortened. (4) In order to have data on the entire period of implementation of the tariff-only arrangements introduced by Regulation (EC) No 1964/2005, the reduction in the period for submission of proof of use of licences should also apply to licences valid from 1 January 2006, the date from which Regulation (EC) No 2014/2005 applies. (5) Indication of the origin of bananas released into free circulation in the Community is particularly important information for the purposes of monitoring imports under the arrangements introduced by Regulation (EC) No 1964/2005. To make this information available, provision should be made for import licences to be issued for imports of bananas from a specified origin. To that end, a distinction should be made between bananas originating in ACP countries and those originating in other third countries. (6) To ensure that the market is adequately monitored, it is necessary to define the information on prices and quantities marketed which the Member States must forward to the Commission. (7) In order to detect and prevent false declarations by operators, Member States should notify to the Commission the list of operators operating under Commission Regulations (EC) No 219/2006 (4) and (EC) No 2015/2005 of 9 December 2005 on imports during January and February 2006 of bananas originating in ACP countries under the tariff quota opened by Council Regulation (EC) No 1964/2005 on the tariff rates for bananas (5). (8) Regulation (EC) No 219/2006 repeals Commission Regulation (EC) No 896/2001 (6), except for Articles 21, 26 and 27 and the Annex thereto, which it provides are to continue to apply to imports carried out under Regulation (EC) No 219/2006. In the interests of clarity and legal certainty, the content of those provisions should be incorporated into Regulation (EC) No 219/2006. (9) Regulations (EC) No 2014/2005 and (EC) No 219/2006 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2014/2005 is hereby amended as follows: 1. Article 1 is amended as follows: (a) the following subparagraph is added to paragraph 3: Box 8 of licence applications must indicate the group of countries of origin ACP  or non-ACP  and the word Yes  must be marked with a cross. (b) The following subparagraph is added to paragraph 4: Box 8 of licences must indicate the group of countries of origin ACP  or non-ACP  and the word Yes  must be marked with a cross. (c) Paragraph 5 is replaced by the following: 5. Licences shall be valid from the actual day of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000 until the end of the month following their issue. However, no licences shall be valid after 31 December of the year of issue. Import licences shall be valid only for imports originating in the group of countries indicated. (d) The following paragraph is added: 6. Notwithstanding the first indent of Article 35(4)(a) of Regulation (EC) No 1291/2000, proof of use of the import licence as referred to in Article 33(1)(a) of that Regulation must be supplied, except in cases of force majeure, within 30 days following the date of expiry of the period of validity of the licence. 2. Article 2 is replaced by the following: Article 2 1. Member States shall communicate the following information to the Commission: (a) every Wednesday: wholesale prices for yellow bananas, broken down by country of origin or group of countries of origin, as recorded the previous week on the representative markets listed in Article 3 of Commission Regulation (EC) No 3223/94 (7), broken down by country or group of countries of origin; (b) not later than the 15th day of each month, the quantities for which import licences were issued during the previous month; (c) not later than the 15th day of each month, the quantities covered by licences used and returned to the issuing body during the previous month, broken down by origin; (d) at the written request of the Commission, forecast production and sales. 2. The information referred to in paragraph 1 shall be sent via by the electronic system indicated by the Commission. Article 2 Regulation (EC) No 219/2006 is hereby amended as follows: 1. The second subparagraph of Article 4(3) is replaced by the following: The competent authorities in each Member State shall be as listed in the Annex. That list shall be amended by the Commission at the request of the Member States concerned. 2. Article 6 is amended as follows: (a) Paragraph 2 is replaced by the following: 2. Member States shall communicate the following information to the Commission: (a) from April 2006 to January 2007 inclusive, not later than the 15th day of each month, the quantities of bananas released into free circulation during the previous month, on the basis of the licences issued in accordance with Article 5(3); (b) as soon as possible and not later than 30 June 2006, the quantities of bananas released into free circulation during January and February 2006, on the basis of the certificates issued in accordance with Article 6(3) of Regulation (EC) No 2015/2005; The information referred to in the first subparagraph shall be sent via by the electronic system indicated by the Commission. (b) The following paragraph is added: 3. Member States shall transmit to the Commission, not later than 28 April 2006, the list of operators operating under this Regulation and Regulation (EC) No 2015/2005. The Commission may communicate these lists to the other Member States. 3. The following Article is added after Article 6: Article 6a Formalities for release for free circulation 1. The customs offices at which the import declarations are lodged with a view to the release into free circulation of bananas shall: (a) keep a copy of each import licence and extract therefrom endorsed on acceptance of a declaration of release into free circulation; and (b) forward at the end of each fortnight a second copy of each import licence and extract endorsed to their Member State authorities listed in the Annex. 2. The authorities referred to in paragraph 1(b) shall, at the end of each fortnight, forward a copy of the licences and extracts received to the competent authorities of the Member States listed which issued those documents. 3. Where there is doubt as to the authenticity of the licence, the extract, or any information in or signatures on the documents presented, or as to the identity of the operators completing the formalities for release into free circulation or for the account of whom those formalities are completed, and where irregularities are suspected, the customs offices at which those documents were presented shall immediately inform the competent authorities of their Member State thereof. The latter shall immediately forward that information to the competent authorities of the Member State which issued the documents and to the Commission, for the purposes of a thorough check. 4. On the basis of the information received under paragraphs 1, 2 and 3, the Member States' competent authorities listed in the Annex shall carry out the additional checks needed to ensure the proper administration of the tariff quota arrangements, in particular verification of the quantities imported under those arrangements, by means of a precise comparison of the licences and extracts issued with the licences and extracts used. To that end, they shall verify in particular the authenticity and conformity of the documents used and that the documents have been used by operators. 4. The second sentence of Article 8 is deleted. 5. The text in the Annex to this Regulation shall be added in an annex. Article 3 Notwithstanding Article 2(1)(c) of Regulation (EC) No 2014/2005 as amended by this Regulation, the information relating to the quantities covered by licences used and returned to the issuing body in January and February 2006 shall be sent to the Commission within seven days following the entry into force of this Regulation. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 1(1)(d) shall apply to licences valid from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 316, 2.12.2005, p. 1. (2) OJ L 324, 10.12.2005, p. 3. (3) OJ L 152, 24.6.2000, p. 1. Regulation last amended by Commission Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). (4) OJ L 38, 9.2.2006, p. 22. (5) OJ L 324, 10.12.2005, p. 5. (6) OJ L 126, 8.5.2001, p. 6. (7) OJ L 337, 24.12.1994, p. 66. ANNEX ANNEX Competent authorities of the Member States: Belgium Bureau d'intervention et de restitution belge/Belgisch Interventie- en Restitutiebureau Rue de TrÃ ¨ves 82/Trierstraat 82 B-1040 Bruxelles/Brussel Czech Republic StÃ ¡tnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond Ve SmeÃ kÃ ¡ch 33 CZ-110 00 Praha 1 Denmark Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri Direktoratet for FÃ ¸devareErhverv; EksportstÃ ¸ttekontoret Nyropsgade 30 DK-1780 KÃ ¸benhavn V Germany Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Referat 322 Deichmanns Aue 29 D-53179 Bonn Estonia PÃ µllumajanduse Registrite ja Informatsiooni Amet Toetuste osakond, kaubandustoetuste bÃ ¼roo Narva mnt 3 EE-51009 Tartu Greece OÃ ¡EÃ EÃ ¡E (ex-GEDIDAGEP) Directorate Fruits and Vegetables, Wine and Industrial Products 241, Acharnon Street GR-104 46 Athens Ã Ã Ã Ã Ã Ã Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ÃÃ Ã Ã ¿Ã ºÃ ·ÃÃ µÃ Ã Ã ¹Ã ºÃ Ã ½, Ã Ã ¼ÃÃ µÃ »Ã ¿Ã ¿Ã ¹Ã ½Ã ¹Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Ã Ã Ã ±Ã Ã ½Ã Ã ½ 241 Ã ¤.Ã . 104 46 Ã Ã ¸Ã ®Ã ½Ã ± Spain Ministerio de Industria, Turismo y Comercio SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E-28046 Madrid France Office de dÃ ©veloppement de l'Ã ©conomie agricole des dÃ ©partements d'outre-mer (ODEADOM) 46-48, rue de Lagny F-93104 Montreuil Cedex Ireland Department of Agriculture & Food Crops Policy & State Bodies Division Agriculture House (3W) Kildare Street Dublin 2 Ireland Italy Ministero delle AttivitÃ produttive Direzione generale per la Politica commerciale  Div. II Viale Boston, 25 I-00144 Roma Cyprus Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½  Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã Ã ½ CY 1421 Ã Ã ÃÃ Ã ¿Ã  Ministry of Commerce, Industry and Tourism Import & Export Licensing Unit CY 1421 Cyprus Latvia ZemkopÃ «bas ministrijas Lauku atbalsta dienests TirdzniecÃ «bas mehÃ nismu departaments LicenÃ u daÃ ¼a Republikas laukums 2 RÃ «ga, LV-1981 Lithuania NacionalinÃ  mokÃ jimo agentÃ «ra UÃ ¾sienio prekybos departamentas BlindÃ ¾iÃ ³ g. 17 LT-08111 Vilnius Luxembourg MinistÃ ¨re de l'agriculture Administration des services techniques de l'agriculture Service de l'horticulture 16, route d'Esch BoÃ ®te postale 1904 L-1014 Luxembourg Hungary Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest Malta Ministeru ghall-Affarijiet Rurali u l-Ambjent Divizjoni tas-Servizzi Agrikoli u Zvilupp Rurali Agenzija tal-Pagamenti Trade Mechanisims Centru Nazzjonali tas Servizzi Agrikoli u Zvilupp Rurali Ghammieri Marsa CMR 02 Malta The Netherlands Productschap Tuinbouw Louis Pasteurlaan 6 Postbus 280 2700 AG Zoetermeer Nederland Austria Agrarmarkt Austria Dresdner StraÃ e 70 A-1200 Wien Poland Agencja Rynku Rolnego Biuro Administrowania Obrotem Towarowym z ZagranicÃ ul. Nowy Ã wiat 6/12 PL-00-400 Warszawa Polska Portugal MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo DirecÃ §Ã £o de ServiÃ §os de Licenciamento Rua do Terreiro do Trigo  EdifÃ ­cio da AlfÃ ¢ndega P-1149-060 Lisboa Slovenia Agencija RS za kmetijske trge in razvoj podeÃ ¾elja Oddelek za zunanjo trgovino Dunajska cesta 160 SI-1000 Ljubljana Slovakia PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra DobroviÃ ova 12 SK-815 26 Bratislava Finland Maa- ja MetsÃ ¤talousministeriÃ ¶ PL 30 FIN-00023 Valtioneuvosto Sweden Jordbruksverket Interventionsenheten S-551 82 JÃ ¶nkÃ ¶ping United Kingdom Rural Payment Agency External Trade Division Lancaster House Hampshire Court Newcastle Upon Tyne NE4 7YH United Kingdom